Madsen, C.J.
¶41 (concurring) — Washington has long enjoyed a tradition of open government and public disclosure. In light of this commitment, I agree with the concurrence’s narrow interpretation of the Nixon10 test to better reflect the interests of the people of this state. However, I write separately because neither the majority opinion nor Justice C. Johnson’s concurring opinion clearly identifies limitations on the executive privilege and the parameters for in camera review of requested communications. Without clearly articulated guidance, there is the potential for inconsistent and overly broad application of the privilege. Therefore, I concur to urge clarification on this point.
Discussion
¶42 The majority opinion only vaguely defines the scope of the executive privilege. In discussing the privilege, the majority broadly refers to the chief executive’s need for candid advice to carry out his or her constitutional duties. Majority at 696, 703. Although the majority acknowledges this privilege does not protect all conversations involving *709the governor, the majority unhelpfully states that only communications made to inform policy choices are protected. Id. at 704. However, one could easily interpret most, if not all, communications as being encompassed in this amorphous standard.
¶43 Furthermore, the majority provides limited guidance to courts conducting in camera review. While discussing this third step in the Nixon analysis, the majority opinion states that the trial court “must determine whether the requesting party’s need for the material outweighs the public interests served by protecting the chief executive’s access to candid advice for purposes of formulating policy.” Id. at 705. In so doing, the majority declines to further refine this test because Freedom Foundation did not attempt any showing of need to overcome the presumption of privilege. I agree with the concurrence that we should modify the Nixon analysis to remove the need requirement. Concurrence (C. Johnson, J.) at 714. As the concurrence states, such a heavy burden on the requester at the state level is not warranted where the concerns that face the president are not faced by the governor.
¶44 Although the concurrence discusses in camera review in more depth than the majority, adequate guidance is still not provided to the trial court regarding the scope of such review, including the extent to which documents are protected. For example, the concurrence advocates for an approach resembling our existing review process under the Public Records Act (PRA), chapter 42.56 RCW, comparing the deliberative process exemption. While it is attractive to draw parallels to the in camera review procedures undertaken in the PRA, the executive privilege exemption requires a narrower test than the deliberative process exemption. This is because the deliberative process exemption protects policies or recommendations only until implementation. Progressive Animal Welfare Soc’y v. Univ. of Wash., 125 Wn.2d 243, 257, 884 P.2d 592 (1994) (citing Brouillet v. Cowles Publ’g Co., 114 Wn.2d 788, 799-800, 791 P.2d 526 *710(1990)). In contrast, the executive privilege exemption potentially protects governor opinions in perpetuity, as acknowledged by the concurrence. Concurrence (C. Johnson, J.) at 714.
¶45 To avoid the risk of an overly broad application of the privilege, we should explicitly limit this constitutionally derived privilege to only communications involving the express constitutional powers and duties of the governor. Specifically, our governor has the powers to pardon, veto, and remit fines and forfeitures, and the duty to be commander in chief of the military in the state. Const, art. Ill, §§ 8, 9, 11, 12. If these powers or duties are not implicated in a communication, then the governor should look to the PRA for protections from disclosure.
¶46 At the very least, we should provide clear and narrow parameters regarding the content of privileged communications. Otherwise, there is the potential for almost all communications to be considered privileged in the guise of supporting the governor’s access to candid advice. This could also lead courts to inconsistent results during in camera review. As the Ohio Supreme Court noted in State ex rel. Dann v. Taft, 110 Ohio St. 3d 252, 260, 2006-Ohio-1825, 853 N.E.2d 263, all communications could be argued to collectively inform a governor, but such an application is overbroad.
¶47 I would also advocate that entire documents not be withheld if the privilege applies; instead, those portions that are privileged should be redacted. I believe it is crucial to make these distinctions clear, lest it appear that all communications fall under the exemption.
¶48 While I am mindful of the position that the governor has and the important decisions faced by the office, we must not ignore Washington’s commitment to public disclosure. The governor’s decisions should not be entirely shielded from public view when the position naturally faces lobbying and other potential influences of which the public may need to be aware. Accordingly, I agree with Justice C. *711Johnson’s concurrence to the extent that he advocates limitations on the privilege and proposes eliminating the Nixon showing of need requirement for in camera review. However, I believe more clarity is necessary to define the extent of the privilege so as to prevent inconsistent and potentially broad application of the privilege by courts conducting in camera review.

 United States v. Nixon, 418 U.S. 683, 94 S. Ct. 3090, 41 L. Ed. 2d 1039 (1974).